JacKSON, Chief Justice.
1. The defendant was’convicted of burglary ; he broke and entered a dwelling-house ; it must have been with the intent to steal, though he was caught before he committed the felony. The house belonged to Mrs. Moore, as charged in the indictment; it was used as a dwelling-house by Albert Maddox as charged, because he occupied one room of it generally,and had charge of it as foreman of the hands on the plantation. It made no difference that Wm. H. Warren, occasionally when visiting the plantation, lodged in one room, even if he were master, and Maddox servant, when he was there. It was more constantly used' by Maddox as a residence or domicile than by Warren. We see no material error in the ruling of the court on these points.
2. The act of 1879 (laws of 1879, Page 65) leaves the definition of burglary as it stood before in the Code. Its effect is simply to alter the law of burglary in respect to punishment, putting burglary in the day-time and at night on the same footing, and leaving it to the judge to punish either at his discretion within the extremes of the penalty prescribed — any term of time between the shortest and longest time prescribed.
It leaves burglary a crime, whether the breaking and entering with felonious intent be made day or night.
Judgment affirmed.